          Case 4:17-cv-02606-HSG Document 83-55 Filed 04/01/19 Page 1 of 2


 1
                                       UNITED STATES DISTRICT COURT
 2
                   NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
 3

 4

 5   ADRIANA GUZMAN, et al.,               )                Case No. 4:17-cv-02606-HSG
                                           )
 6      Plaintiffs,                        )                [PROPOSED] ORDER GRANTING
                                           )                DEFENDANTS’ MOTION FOR SUMMARY
 7                                         )                JUDGMENT, OR IN THE ALTERNATIVE,
     v.                                    )                PARTIAL SUMMARY JUDGMENT
 8                                         )
     CHIPOTLE MEXICAN GRILL, INC.; et al., )
 9                                         )                Hearing Date: June 6, 2019
     Defendants.                           )                Hearing Time: 2:00 p.m.
10                                         )                Judge:        Hon. Haywood S. Gilliam, Jr.
                                           )
11                                         )                Removal Date: May 5, 2017
                                           )                Trial Date:   None
12                                         )
                                           )
13                                         )
14

15
             This matter came on for hearing before the Court, on June 6, 2019, the Honorable Haywood
16
     S. Gilliam, Jr. presiding, on Defendants’ Motion for Summary Judgment, or In The Alternative,
17
     Partial Summary Judgment. The evidence presented having been fully considered, the issues having
18
     been duly heard and the decision having been duly rendered,
19
20
             IT IS HEREBY ORDERED AND ADJUDGED that:
21
             [ ] Summary Judgment is entered against Plaintiffs Juan Pablo Aldana Lira, Adriana
22
     Guzman, and Jonathan Poot, and in favor of all Defendants in this matter, as to the entirety of
23
     Plaintiffs’ Complaint.
24
             [ ] Partial Summary Judgment is entered against Plaintiffs Juan Pablo Aldana Lira, Adriana
25
     Guzman, and Jonathan Poot, and in favor of Chipotle Mexican Grill, Inc. (“CMG, Inc.”) in this
26
     matter, as to the entirety of Plaintiffs’ Complaint.
27

28


                                                                                      [PROPOSED] ORDER GRANTING
                                                                      DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
             Case 4:17-cv-02606-HSG Document 83-55 Filed 04/01/19 Page 2 of 2


1               [ ] Partial Summary Judgment is entered against Plaintiffs Juan Pablo Aldana Lira, Adriana

2    Guzman, and Jonathan Poot, and in favor of all Defendants in this matter, as to Plaintiff’s First Cause

3    of Action for Employment Discrimination: Disparate Treatment on the Basis of Race/National Origin

4    (Cal. Gov. Code §12940(a)).

5               [ ] Partial Summary Judgment is entered against Plaintiffs Juan Pablo Aldana Lira, Adriana

6    Guzman, and Jonathan Poot, and in favor of all Defendants in this matter, as to Plaintiff’s Second

7    Cause of Action for Employment Discrimination: Disparate Impact on the Basis of Race/National

8    Origin (Cal. Gov. Code §12940(a)).

9               [ ] Partial Summary Judgment is entered against Plaintiffs Juan Pablo Aldana Lira, Adriana

10   Guzman, and Jonathan Poot, and in favor of all Defendants in this matter, as to Plaintiff’s Third

11   Cause of Action for Harassment on the Basis of Race/National Origin (Cal. Gov. Code §12940(j)).

12              [ ] Partial Summary Judgment is entered against Plaintiffs Juan Pablo Aldana Lira, Adriana

13   Guzman, and Jonathan Poot, and in favor of all Defendants in this matter, as to Plaintiff’s Fourth

14   Cause of Action for Failure to Prevent Discrimination and Retaliation (Cal. Gov. Code §12940(k) 1).

15              [ ] Partial Summary Judgment is entered against Plaintiffs Juan Pablo Aldana Lira, Adriana

16   Guzman, and Jonathan Poot, and in favor of all Defendants in this matter, as to Plaintiff’s Fifth Cause

17   of Action for Retaliation (Cal. Gov. Code §12940(h)).

18              [ ] Partial Summary Judgment is entered against Plaintiffs Juan Pablo Aldana Lira, Adriana

19   Guzman, and Jonathan Poot and in favor of all Defendants in this matter, as to Plaintiff’s claims for

20   punitive damages. It is ordered that Plaintiff take nothing on her claims for punitive damages and

21   that those claims be dismissed on the merits as to all Defendants in this matter.

22              IT IS SO ORDERED.

23
     Dated: ______________________,
24

25
                                                                     __________________________________
26                                                                   HONORABLE HAYWOOD S. GILLIAM, JR.
                                                                     United States District Judge
27
28
     1
         Plaintiffs’ SAC erroneously identifies Cal. Govt. Code §12940 (j) as the relevant subsection. (SAC ¶124)


                                                      [PROPOSED] ORDER
